Hooker, J.:
The plaintiff having been refused a transfer brought this action claiming to recover a penalty of fifty dollars provided-by section 104; of the Railroad Law (Laws of 1890, chap. 565, § 105, as renumbered and amd. by Laws of 1892, chap. 676), was defeated, and appeals. He. left his office on the day he met the refusal intending to go to his home, and being invited by a friend, took a car and visiting with his friend, rode beyond the" point where he would have transferred by the usual route to reach his home, and kept on riding a way from his ultimate destination. Having finished his visit, he sought to reach his home by transferring' "from line to line, but was finally refused- a transfer, and now accounts himself aggrieved by what he alleges was defendant’s violation of the provisions of section 104 of the Railroad Law. By thát section the street railway company is required to. “ carry * *" * between any two points * * * any passenger desiring to .make one continuous trip between such points for one single fare.” *674The plaintiff’s trip was not continuous as the term is used in the - section. He was making two trips, the first to last as long as his visit with his friend was incomplete, the second to reach home from the point where his visit ended. ' .'
The judgment should be affirmed, with costs.
Hirschberg, P. J., Jenks, Gaynor and Miller, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.'